Case 2:17-cv-06902-CBM-RAO Document 168 Filed 02/12/19 Page 1 of 1 Page ID #:7345


                                      UNITED STATES DISTRICT COURT

                                    CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL


 Case No.          CV 17-06902-CBM(RAOx)                                   Date   FEBRUARY 12, 2019


 Title     FARHAD SAFINIA v. VOLTAGE PITURES, LLC., ET AL.,




Present: The Honorable            CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE



                 YOLANDA SKIPPER                                           NOT REPORTED
                      Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                           None Present                                       None Present


Proceedings:           IN CHAMBERS - NOTICE TO ALL PARTIES OF COURT ORDER


         On the Court’s own motion, the defendant’s motion for summary judgment [129] and plaintiff’s
         motion for summary judgment [161], currently scheduled for February 19, 2019, are hereby
         ordered continued to March 12, 2019 at 10:00 a.m.

         IT IS SO ORDERED.


         cc: all parties




CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                  Initials of Deputy Clerk YS
